In the Case of The President, Directors & C° of the Bank of Michigan against James McCloskey We the Jurors find in the first Breach as set forth in the declaration—for the Plaintiffs, In the second Breach of the same—we find for the Plain*437tiffs, In the third Breach of the same—we find for the Plaintiffs in the sum of Ten thousand, three hundred & thirty six Dollars & seventy seven cents Damages. In the fourth Breach of the same we find for the plaintiffs—& In the fifth Breach of the same we find f[or th]e Plaintiffs—
Done at the Jury Room in Detroit this 21st Decr 1827— at 2 OClock A.M.— m
J. Williams Foreman
John W Hunter
A H Ballard
Stephen Bain
Peter Desnoyers
Garry Spencer
John D Cray
Samuel Phelps
James Trowbridge
A H Clark
Joshua Secord
Mason Palmer